COMMODITY ACCOUNT CONTROL AGREEMENT

 

This Commodity Account Control Agreement (this “Agreement”), dated as of
_______________________, is entered into by and among HERON LAKE BIOENERGY, LLC,
a Minnesota limited liability company (the “Debtor”), COBANK, ACB, a
federally-chartered instrumentality of the United States (“CoBank”), in its
capacity as administrative agent for and on behalf of itself and other lenders
(the “Secured Party”), and ADM INVESTOR SERVICES, INC. (together with its
successors and assigns, the “Commodity Intermediary”).

 

WHEREAS, the Debtor currently has certain accounts, and in the future may have
additional or replacement accounts opened with the Commodity Intermediary (each
and every account maintained by the Debtor with the Commodity Intermediary,
whether now existing or hereafter created or established, together with any
replacement accounts and/or subaccounts thereof, shall be collectively referred
to as the “Accounts”), for trading in commodity futures contracts and options on
commodity futures contracts as contemplated in, and pursuant to the terms and
conditions of, the Debtor’s customer agreement (or agreements) with the
Commodity Intermediary entered into from time to time (each, a “Customer
Agreement”); and

 

WHEREAS, the Debtor has entered into certain loan and security documents with,
or for the benefit of, the Secured Party, as borrower, guarantor or
accommodation party, as the case may be, and pursuant thereto has, or may in the
future have, certain financial obligations to the Secured Party (the “Loan
Documents”);

 

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Loan Documents and in order to induce the Secured Party (and any lender for whom
the Secured Party acts as agent, if any) to make loans and extend other credit
and financial accommodations to the Debtor or to an affiliate of the Debtor, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby expressly acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions.  Terms used and not otherwise defined herein shall have the
meanings given them in the Uniform Commercial Code as in effect from time to
time in the state of Colorado (the “UCC”).

 

2.Secured Party Lien.  To secure payment and performance of all present and
future indebtedness, obligations and liabilities of every nature of the Debtor
arising out of or in connection with the Loan Documents and the other documents,
agreements and instruments executed from time to time in connection therewith,
the Debtor has granted to the Secured Party, for the benefit of the Secured
Party, a continuing lien and security interest (the “Secured Party Lien”) in all
right, title and interest of the Debtor in and to the Accounts, all assets
therein and all proceeds thereof, including without limitation all commodity
futures contracts and options on commodity future contracts, commodity options
and other commodity contracts, interests and positions that the Commodity
Intermediary transacts for the benefit of the Debtor (collectively, the
“Commodity Contracts”), together with all security entitlements, securities,
investment property, securities accounts, commodity accounts, financial assets,
instruments, general intangibles and other assets credited to an Account,
warehouse receipts resulting from delivery

 

00090497P a g e  1

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



under a Commodity Contract and any cash, U.S. Treasuries and other monies and
funds that may accumulate in or become withdrawable from or payable out of, an
Account, including any balance that may remain to the credit of an Account upon
the closing thereof, and all rights with respect to any claim or cause of action
affecting or relating to any of the foregoing and all proceeds thereof
(collectively, whether now existing or hereafter arising, the “Account
Collateral”).  To the extent not inconsistent with the U.S. Commodity Exchange
Act, all property (other than Commodity Contracts) credited to or otherwise held
in any Account is intended to be a “financial asset” for purposes of the UCC.

 

3.Limitation and Subordination of Commodity Intermediary Lien.  The Commodity
Intermediary hereby acknowledges and agrees that any lien, pledge, security
interest, mortgage, deed of trust or other charge or encumbrance of any kind
whatsoever granted by the Debtor to the Commodity Intermediary (herein, a
“Commodity Intermediary Lien”) or right of setoff that the Commodity
Intermediary may have in, on or against assets or property of the Debtor,
whether now existing or hereafter arising, (a) shall in no event extend to or
cover any assets or property of the Debtor other than Account Collateral, and
(b) shall be subject and subordinate to the Secured Party Lien in and to all
Account Collateral and all other assets and property of the Debtor; provided,
 however, that any such right of setoff or Commodity Intermediary Lien shall not
be subject to and shall be superior to the Secured Party Lien to the extent such
Commodity Intermediary Lien secures or provides for payment of fees,
commissions, margin, payment and settlement obligations, deficits or losses or
any other amounts owed by Debtor to the Commodity Intermediary and incurred in
connection with an Account that are due and owing from the Debtor to the
Commodity Intermediary pursuant to a Customer Agreement (herein, the “Customer
Obligations”).  In no event shall Commodity Intermediary loan or advance any
funds or extend other credit accommodations to the Debtor with respect to an
Account of Debtor (each, a “Commodity Intermediary Loan”), and Commodity
Intermediary hereby agrees that in the event Commodity Intermediary does make a
Commodity Intermediary Loan, any such amounts loaned, advanced or extended to
Debtor shall be subject and subordinate to the Secured Party Lien in and to all
Account Collateral and all other assets and property of the Debtor.

 

4.Access to Accounts and other Account Collateral.  Until the Commodity
Intermediary receives a Notice of Sole Control from the Secured Party
substantially in the form of Exhibit A hereto (a “Notice of Sole Control”)
(subject to Section 8(c) below), subject to the terms of this Agreement, the
Debtor shall be entitled to take any action permissible under the Customer
Agreements between the Commodity Intermediary and the Debtor.  Upon the
Commodity Intermediary’s receipt of a Notice of Sole Control from the Secured
Party, (a) the Commodity Intermediary will honor all instructions from the
Secured Party in respect of the Account Collateral and will apply any value
distributed or available on account of the Account Collateral as directed by the
Secured Party (net of any Customer Obligations then due and owing to the
Commodity Intermediary with respect to the Accounts), without further consent by
the Debtor, and (b) the Secured Party and no other person (including the Debtor
or any affiliate thereof), shall be entitled to direct the Commodity
Intermediary with respect to any and all transactions relating to any Account
Collateral, including without limitation the establishment, maintenance or
liquidation of Commodity Contracts and the payment of funds in any or all of the
Accounts.  If, upon delivery of a Notice of Sole Control by the Secured Party,
the Secured Party

 

00090497P a g e  2

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



directs the Commodity Intermediary to liquidate all Commodity Contracts and
other commodity positions in the Accounts and to pay and deliver to the Secured
Party all funds and other monies in the Accounts and the other Account
Collateral (net of any Customer Obligations then due and owing to the Commodity
Intermediary with respect to such Accounts), the Secured Party shall have no
liability or responsibility whatsoever to the Commodity Intermediary as a result
of any past activity in the Accounts.  Notwithstanding anything to the contrary
within this Agreement, the Commodity Intermediary shall have the right to
exercise its commercially reasonable discretion in complying with any order to
liquidate an Account upon receipt by the Commodity Intermediary of a Notice of
Sole Control.  Any liquidation, sale, purchase and/or cancellation may be made
at the Commodity Intermediary’s discretion on any exchange or other market or
through any clearing organization where such business is transacted, at public
auction or private sale, without prior tender, demand or call upon the Debtor or
the Secured Party, and without liability to Debtor or the Secured Party,
provided that any such private sale must be conducted in a commercially
reasonable manner, under market conditions existing at the time of such
sale.  If the Secured Party directs the Commodity Intermediary to liquidate the
Accounts, upon completion of such liquidation and the payment of any remaining
funds or other monies in the Accounts to the Secured Party, the Accounts will be
closed and no additional funding or trading activity will occur in them.

 

If, however, upon delivery of a Notice of Sole Control by the Secured Party, the
Secured Party directs the Commodity Intermediary to establish or maintain
Commodity Contracts in, or to take other action with respect to, the Accounts
(other than the liquidation of Commodity Contracts therein and payment and
delivery of funds and other monies therein to the Secured Party), the Secured
Party shall assume full and complete responsibility for the activity in the
Accounts occurring subsequent to the delivery of a Notice of Sole Control by the
Secured Party, same as if the Secured Party were the Debtor and the Secured
Party shall thereafter be bound by and comply with all terms and conditions of
the Customer Agreements for the Accounts, including the margin or collateral
obligations of the Debtor with respect to the Accounts, and Secured Party shall
thereafter be fully liable to the Commodity Intermediary for any losses incurred
in the Accounts following delivery of a Notice of Sole Control by the Secured
Party, including any resultant debit balances that may occur in the Accounts,
and Secured Party shall remit payment to Commodity Intermediary for all
obligations to Commodity Intermediary with respect to the Accounts that Debtor
fails to pay which arose subsequent to the delivery of a Notice of Sole Control
by Secured Party; provided however, that the Debtor shall be liable to the
Secured Party for any amounts so advanced and all such amounts shall constitute
indebtedness due and owing from the Debtor to the Lender Parties pursuant to the
Loan Documents and shall bear interest at the highest rate provided therein for
obligations in default.  Neither the Commodity Intermediary’s receipt of any
Notice of Sole Control nor the Commodity Intermediary’s acceptance of direction
from the Secured Party will in any way affect the liability of the Debtor for
Customer Obligations or any other obligations of the Debtor to the Commodity
Intermediary.

 

5.Authorization by Debtor.  The Debtor hereby irrevocably authorizes and directs
the Commodity Intermediary to comply with each Notice of Sole Control with
respect to any or all of the Account Collateral and any and all instructions and
notifications, whether written or oral, communicated to the Commodity
Intermediary by the Secured Party, in each case without any further notice to,
or consent by, the Debtor or any other person.  The Debtor hereby

 

00090497P a g e  3

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



irrevocably agrees that the Debtor will not, and will not attempt to, execute,
instruct or direct any payment, withdrawal, transfer, liquidation, redemption,
entitlement order or other action with respect to any Account Collateral after
the Secured Party has given a Notice of Sole Control to the Commodity
Intermediary.  The Commodity Intermediary shall have no duty to inquire or
determine whether the Secured Party is entitled, under the Loan Documents or
otherwise, to send a Notice of Sole Control, and may conclusively presume
(without any inquiry) that the person delivering the same is authorized to do
so.  Without limiting the foregoing, the Debtor agrees that the Commodity
Intermediary shall be entitled to comply with the instructions and demands of
the Secured Party following receipt of a Notice of Sole Control, including any
such instructions that are contrary to instructions or demands given by the
Debtor to the Commodity Intermediary.

 

6.Limitation on Futures Contracts and Other Assets in Accounts.  The Debtor
hereby acknowledges, covenants and agrees that notwithstanding anything in a
Customer Agreement to the contrary, without the Secured Party’s prior written
consent, (a) the Debtor shall not place for the Debtor’s Account any trades or
other transactions in respect of Commodity Contracts other than exchange traded
commodity futures contracts and exchange traded options on commodity futures
contracts (each, a “Permitted Commodity Contract”), and (b) the Debtor shall
neither request, cause or permit to be credited to any Account any asset other
than a Permitted Commodity Contract, warehouse receipts resulting from delivery
under a Permitted Commodity Contract, cash and U.S. Treasury bills.

 

7.Indemnity and Expense Reimbursement.

 

(a)The Debtor agrees that the Commodity Intermediary and the Secured Party shall
have no liability to the Debtor for any loss or damage that the Debtor may claim
to have suffered or incurred, either directly or indirectly, by reason of this
Agreement or any actions taken or not taken by the Commodity Intermediary or the
Secured Party pursuant to the terms of this Agreement, unless the same is
determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Commodity Intermediary or the Secured Party, respectively.

 

(b)The Debtor agrees to indemnify the Secured Party and the Commodity
Intermediary from and against any and all claims, losses and liabilities arising
out of or resulting from this Agreement (including, without limitation,
enforcement of this Agreement), except claims, losses or liabilities determined
by a final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Secured Party or
the Commodity Intermediary, as the case may be.

 

(c)The Debtor will upon demand pay to the Secured Party and the Commodity
Intermediary, as the case may be, the amount of any and all reasonable fees and
expenses, including the reasonable fees and disbursements of legal counsel and
of any experts and agents, which the Secured Party or the Commodity
Intermediary, as the case may be, may incur in connection with (i) the
administration of this Agreement, (ii) the exercise or enforcement of any of the
rights of the Secured Party or the Commodity Intermediary hereunder or (iii) the
failure by the Debtor to perform or observe any of the provisions hereof.

 



 

00090497P a g e  4

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



8.Secured Party Actions.

 

(a)The Debtor hereby irrevocably appoints the Secured Party as the Debtor’s
attorney-in-fact, with full authority in the place and stead of the Debtor and
in the name of the Debtor or otherwise, from time to time in the Secured Party’s
discretion after the delivery to the Commodity Intermediary of a Notice of Sole
Control, to execute any instrument which the Secured Party may deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to (i)
ask, demand, collect, sue for, recover, compromise, receive and give acquittance
and receipt for moneys due and to become due under or in respect of any of the
Account Collateral, (ii) receive, endorse, and collect any drafts or other
instruments, documents and chattel paper, (iii) file any claims or take any
action or institute any proceedings which the Secured Party may deem necessary
or desirable to enforce the rights of the Secured Party with respect to any of
the Account Collateral, and (iv) perform the affirmative obligations of the
Debtor hereunder.  The Debtor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section is irrevocable and coupled
with an interest.

 

(b)The powers conferred to the Secured Party hereunder are solely to protect its
interest in the Account Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Account Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Secured Party shall have no duty as to any Account Collateral or
as to the taking of any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Account Collateral.

 

(c)Secured Party agrees that it will not deliver a Notice of Sole Control to
Commodity Intermediary unless an Event of Default (as defined in the Loan
Documents) has occurred and is continuing.

 

9.Effect of Payment.  Any sums paid by the Commodity Intermediary to the Secured
Party from the Account Collateral under this Agreement shall satisfy any and all
obligations of the Commodity Intermediary to the Debtor under the applicable
Customer Agreement with respect thereto as fully and as completely as if such
sums had been paid to the Debtor in person and receipted for by the Debtor.

 

10.Statements; Customer Agreements.  The Secured Party is hereby authorized and
entitled to receive from the Commodity Intermediary, and the Commodity
Intermediary is authorized to deliver and agrees to deliver to the Secured
Party, upon the Secured Party’s request, copies of confirmations with respect to
all Commodity Contracts executed for the account of the Debtor and copies of
monthly position and ledger accounts of the Debtor pertaining to the
Accounts.  In the event of a conflict between this Agreement and any Customer
Agreement, the terms of this Agreement will prevail.

 

11.Termination.  This Agreement shall remain in full force and effect until
canceled in writing by the Secured Party; provided that any cancellation of this
Agreement shall be without effect as to the Commodity Intermediary until the
Commodity Intermediary is notified in writing of such cancellation by the
Secured Party.

 



 

00090497P a g e  5

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



12.Representations, Warranties and Agreements of Debtor.  The Debtor hereby
represents, warrants and agrees that (a) the Debtor has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and that such execution, delivery and performance shall not
constitute or cause a breach of or default under its organizational documents or
any material contract to which it is bound, (b) this Agreement is legally valid
and binding on the Debtor, enforceable against it in accordance with its terms,
except as limited by bankruptcy or other comparable laws affecting creditors’
rights generally, and except as limited by the availability of equitable
remedies, (c) no portion of the Account Collateral is subject to any claim,
security interest or other lien and has not heretofore been alienated or
assigned, other than to or in favor of the Secured Party or the Commodity
Intermediary, and (d) the Debtor has not entered into, and until the termination
of this Agreement will not enter into, any arrangements granting or purporting
to grant control over, or granting or purporting to grant any other rights or
interests to any person in or to any Account Collateral except the Commodity
Intermediary and the Secured Party.

 

13.Representations, Warranties and Agreements of Commodity Intermediary.  The
Commodity Intermediary hereby represents, warrants and agrees that (a) all
profits, proceeds, cash and other property derived or in any way attained by the
Commodity Intermediary for or on behalf of the Debtor will be promptly credited
to the applicable Account, (b) regardless of any provision in any other
agreement, for purposes of the UCC, Illinois shall be the Commodity
Intermediary’s jurisdiction (as defined in Section 8-110 of the UCC) and the
Accounts, as well as all the other Account Collateral, shall be governed by the
laws of the State of Illinois, (c) the Commodity Intermediary has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and that such execution, delivery and performance shall
not constitute or cause a breach of or default under its organizational
documents or any material contract to which it is bound, (d) this Agreement is
legally valid and binding on the Commodity Intermediary, enforceable against it
in accordance with its terms, except as limited by bankruptcy or other
comparable laws affecting creditors’ rights generally, and except as limited by
the availability of equitable remedies, (e) the Commodity Intermediary has no
knowledge of any claim to, security interest in or other lien upon any of the
Account Collateral, except the Secured Party Lien and the Commodity Intermediary
Lien, and (f) the Commodity Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any arrangements granting or
purporting to grant control over, or granting or purporting to grant any other
rights or interests to any person except the Debtor or the Secured Party in or
to any Account Collateral without the specific consent of the Debtor and Secured
Party, and the Commodity Intermediary will notify the Secured Party if any other
person asserts any right or interest in or claim against the Account Collateral.

 

14.Governing Law; Waiver of Jury Trial.  This Agreement shall be governed by,
and construed in accordance with, the law of the State of Illinois (other than
its conflicts of laws rules).  The parties hereby irrevocably agree that any
dispute arising under or in any way relating to this Agreement shall be
litigated solely and exclusively in a state or federal court sitting in Chicago,
Illinois and in no other.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

 

00090497P a g e  6

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY INSTRUMENT OR
DOCUMENT DELIVERED HEREUNDER.

 

15.Notices.  All notices, requests, demands and other communications provided
for hereunder shall be in writing (including facsimile transmission or email)
and shall be sent to the applicable party at its address, email address or
facsimile number set forth below, or as to each party, at such other address,
email address or facsimile number as shall be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section.  All such notices, requests, demands and other communications
shall be effective (a) when received, if sent by facsimile, email, hand delivery
or overnight courier, or (b) three business days after the date when sent by
registered or certified mail, postage prepaid.

 

Debtor:Heron Lake BioEnergy, LLC

91246 390th Avenue

Heron Lake, MN 56137-0077

Attention:CFO

Facsimile:(507) 793-0078

Email:

 

Secured Party:CoBank, ACB

6340 South Fiddlers Green Circle

Greenwood Village, CO 80111

Attention:Collateral

Facsimile:(303) 740-4002

 

 

Commodity Intermediary:ADM Investor Services, Inc.

141 West Jackson Boulevard, Suite 1600-A

Chicago, IL 60604

Attention:  Greg Hostetler

Facsimile:

Email:

 

16.Miscellaneous.  This Agreement shall be binding upon, and inure to the
benefit of, the parties and their respective successors and assigns.  This
Agreement comprises the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to such
subject matter, superseding all prior oral or written understandings.  Any
provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.  This Agreement may
be executed in any number of counterparts, including by facsimile, email or
other electronic transmission, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts of this
Agreement, taken together, shall constitute but one and the same instrument. 

 

00090497P a g e  7

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



Unless the context of this Agreement otherwise clearly requires, references to
the plural include the singular, and vice versa.

 

 

Signature Page Follows

 





 

00090497P a g e  8

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Commodity Intermediary, the Debtor and the Secured Party
have executed this Agreement by their respective officers who are duly
authorized as of the date set forth above.

 

 

ADM INVESTOR SERVICES, INC.,

as Commodity Intermediary

 

 

By:    /s/ Greg Hostetler

Name:  Greg Hostetler

Title:  CCO

 

COBANK, ACB,

as Secured Party

 

 

By:    /s/ Tom B. Houser

Name:  Tom B. Houser

Title:  Vice President

 

HERON LAKE BIOENERGY, LLC,

as Debtor

 

 

By:    /s/ Stacie Schuler

Name:  Stacie Schuler

Title:  CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Commodity Account Control Agreement

 

 



 

00090497P a g e  9

 

Form agreed upon by CoBank and ADM Investor Services, Inc on October 26, 2001

--------------------------------------------------------------------------------

 



Exhibit A

 

 

FORM OF NOTICE OF SOLE CONTROL

 

[Secured Party’s Letterhead]

 

[Date]

 

VIA []:

ADM Investor Services, Inc.

141 West Jackson Boulevard, Suite 1600-A

Chicago, IL 60604

 

Re:Notice of Sole Control

 

Pursuant to the Commodity Account Control Agreement dated as of ____________,
20__ (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”) among HERON LAKE BIOENERGY, LLC (the “Debtor”), COBANK,
ACB, a federally-chartered instrumentality of the United States (“CoBank”), in
its capacity as administrative agent for and on behalf of itself and other
lenders (the “Secured Party”), and ADM INVESTOR SERVICES, INC. (the “Commodity
Intermediary”), the Secured Party gives notice of its sole control over all
account(s) of the Debtor with the Commodity Intermediary (the
“Accounts”).  Pursuant to Sections 4 and 5 of the Agreement, the undersigned
shall have the sole and exclusive authority to direct the Commodity Intermediary
with respect to any and all transactions in or with respect to the Accounts, and
the Debtor shall have no right to issue instructions or entitlement orders or
give any direction whatsoever with respect thereto.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given them in the Agreement.

 

Please check one:

 

q The Secured Party hereby directs the Commodity Intermediary to liquidate all
Commodity Contracts and other positions in the Accounts, and to pay and deliver
all proceeds thereof and all other funds and other monies in such Accounts and
the other Account Collateral to the Secured Party, net of any Customer
Obligations then due and owing to the Commodity Intermediary, at the following
wire instructions: ______________________________________.

 

q The Secured Party hereby directs the Commodity Intermediary to take the
following actions with respect to the following Accounts and Account Collateral:
____________
_____________________________________________________________________________.

 

 

Signature Page Follows





 

A- 1

--------------------------------------------------------------------------------

 



Regards,

 

CoBANK, ACB, as Secured Party

 

By:

Name:

Title:

 

cc:Heron Lake BioEnergy, LLC

 

 

 

A- 2

--------------------------------------------------------------------------------